09/01/2022



                                                                                      Case Number: DA 22-0250




            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     DA 22-0250
                                  _________________

TERRI GREENE,

            Plaintiff and Appellant,

      v.                                                         ORDER

GREGORY S. McDOWELL, MD,

            Defendants and Appellee.
                               _________________



      Pursuant to M. R. App. Civ. P. 26, Appellant is hereby granted up to and including

October 3, 2022, in which to file her opening brief on appeal.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                              September 1 2022